                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

CHIEFTAIN ROYALTY COMPANY, and                   )
CASTLEROCK RESOURCES, INC.,                      )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )     Case No. 18-cv-54-JED-JFJ
                                                 )
BP AMERICA PRODUCTION                            )
COMPANY,                                         )
                                                 )
               Defendant.                        )

                             DEFENDANT’S REPLY IN SUPPORT OF
                                  ITS MOTION TO DISMISS

       Defendant BP America Production Company (“BP”) respectfully files this reply in

support of its Motion to Dismiss Plaintiffs’ First Amended Complaint.

                                         INTRODUCTION

       Plaintiffs admit they have failed to plead any class member’s entitlement to the principal

of the Unclaimed Property – but they still assert they can claim the interest on that principal.

This is contrary to the plain terms of the Production Revenue Standards Act (“PRSA”), Okla.

Stat. tit. 52, § 570.10(D), and cannot be squared with Oklahoma’s unclaimed property laws.

Indeed, while Plaintiffs’ response is wide-ranging, inflammatory, and focused primarily on

irrelevant issues, a few things are clear:

              Plaintiffs do not assert that they, themselves, are entitled to any Unclaimed
               Property (principal or interest);
              Plaintiffs’ new purported class group1 consists of owners who have not actually
               established, to the State’s satisfaction, that they are entitled to the principal of the
               Unclaimed Property;



1
 This is a substantial expansion of Plaintiffs’ claims. In their Motion for Leave to Amend (Dkt.
#53 ¶ 2), Plaintiffs asserted that BP had notice of their allegations under the original petition.
However, under the prior petition, Plaintiffs’ claims were only asserted on behalf of owners who
“received . . . Untimely Payments from Defendant” without interest. (Pet. ¶ 21(1), Dkt. 2 at 20
                 Plaintiffs’ proposed class does not include the State, and yet they are attempting
                  to recover monies they agree is owed to the State;
                 Plaintiffs seek to bypass state law on determining the rightful owner of the
                  Unclaimed Property; and
                 Plaintiffs seek to deduct costs and fees from any interest recovered on the
                  Unclaimed Property before turning it over to purported rightful owners or the
                  State.
          In effect, Plaintiffs seek to bypass the State’s system for maximizing the Unclaimed

Property it receives (principal and interest, if due), for determining the persons entitled to claim

ownership of that Unclaimed Property, and for releasing BP from liability for that Unclaimed

Property. All of this subjects BP to potential double claims from the undisputed rightful holder

(the State) and potential owners who have never claimed the principal (the purported class).

          That certainly would be the “neat trick” (Pl. Resp. at 11) in this case, if there was one.

Plaintiffs’ counsel could sue a company they believe has relied, for the past 30 years on an

Oklahoma Attorney General opinion stating that no interest is owed on certain unclaimed funds,2

ignore all other contracts or documents in which parties waive interest in individual cases, assert

that the five-year statute of limitations3 does not apply, and assert a claim for 12% interest on all

monies paid over to any State as unclaimed property over the past 20, 25, or even 30 years.

Then, take a 40% cut for attorney’s fees, plus additional expenses, and, after that, conduct mini-

trials to determine who is the rightful owner of the Unclaimed Property and entitled to the

interest on it – even if the State does not agree or has paid the principal to a different person.


of 34.) This necessarily would not include anyone whose purported proceeds were paid to the
State and who did not receive them from BP.
2
  “[T]he interest provisions enumerated in [Okla. Stat. tit. 52, § 540] do not apply to unclaimed
proceeds.” 1989 OK AG 53, ¶20(3), 21 Okla. Op. Atty. Gen. 63. Note that § 540 was later
renumbered as § 570.10. See 1992 Okla. Sess. Law Serv. Ch. 190 § 28 (S.B. 168) (“Section 540
. . . shall be recodified as Section 570.10 of Title 52 of the Oklahoma Statutes.”).)
3
    Okla. Stat. tit. 52, § 570.14(D).
                                                  2
After which, take the amounts that remain (minus the 40% plus expenses) and pay it over to the

State – who could not have hired counsel without following a competitive process4 and could not

pay more than 15% if it had contracted for information leading to the deposit of unclaimed

property.5     Meanwhile, the State, as a non-party, would not be bound by this Court’s

determination of who was entitled to claim the Unclaimed Property and could go after BP to pay

100% of any amounts it thinks were paid to the wrong “owner” and the 40-plus% of the amounts

withheld by Plaintiffs’ counsel from the interest it paid into the fund.6

          This will not work. Plaintiffs cannot state a claim with no damages. If an “owner” is not

entitled to the principal; it is not entitled to the interest. Plaintiffs have failed to state a claim

upon which relief may be granted.

                                ARGUMENT AND AUTHORITIES

I.        Plaintiffs Have Not Alleged They Are Entitled to the Principal – But They Want the
          Interest

          To be perfectly clear, Plaintiffs admit that they are seeking to recover the interest due on

the Unclaimed Property without ever alleging (or proving) that their class members are entitled

to the principal. Or, in Plaintiffs’ own words,

          Plaintiffs’ experts will calculate the amount of earned interest BP failed to pay for
          the benefit of Unlocated Owners. That earned interest will be paid over to those
          Owners who can be found after a diligent search, less whatever costs and fees the
          Court determines are proper. The remaining net statutory interest will be paid
          into the Unclaimed Property Fund for the benefit of those Owners.


4
 Okla. Stat. tit. 60, § 668.1(C) (“The purchase of such [legal] services shall be chosen by a
solicitation of proposals on a competitive basis . . . .”).
5
 Okla. Stat. tit. 60, § 668.1(B) (“The State Treasurer shall be authorized to expend monies . . . in
payment of a reasonable fee not to exceed fifteen percent (15%) of the delivered funds to a . . .
corporation contracting with the State Treasurer providing information leading to the delivery of
unclaimed property . . . .”).
6
    See Section IV, infra.
                                                   3
(Resp. at 2 n.2 (italics added).) Plaintiffs do not bring claims on behalf of owners who applied to

the State and received the Unclaimed Property, but who now believe they had been shorted the

interest due on the principal.7 Plaintiffs bring their claims on behalf of purported owners who

have never applied to the State for the principal in the first place. In this instance, those

“Unlocated Owners” cannot legally assert that they are the owners of the principal. Cf. Unit

Petroleum Co. v. Veitch, 79 F. Supp. 3d 1234, 1243 (N.D. Okla. 2015) (refusing to recognize

person claiming ownership of abandoned property as the “owner” when he had failed to “comply

with the applicable unclaimed property laws and file a claim with the state treasurer in order to

legitimately claim ownership”). It is this principal – the “proceeds” – that earn PRSA interest.

See Okla. Stat. tit. 52, § 570.10(D)(1) (“where proceeds from the sale of oil or gas production . . .

are not paid . . ., that portion not timely paid shall earn interest”); id. § 570.10(D)(2)(a) (“such

proceeds shall earn interest”). Plaintiffs have failed to allege an entitlement to the principal – the

“proceeds” – and, therefore, cannot claim the interest earned on those proceeds. For this reason,

alone, Plaintiffs’ claims on behalf of the Unclaimed Owners group should be dismissed.

       However, as shown below, Plaintiffs’ claims also demonstrate a willful disregard for the

state statutory scheme that occupies the field and provides no private right of action. (See also

Mot. at 10-12.)

II.    Plaintiffs Are Attempting to Deprive the Non-Party State of the Right to Decide
       Ownership in the Unclaimed Property (Including Interest, if Any Is Due)

       Plaintiffs’ experts will calculate the amount of earned interest BP failed to pay for
       the benefit of Unlocated Owners. That earned interest will be paid over to those
       Owners who can be found after a diligent search . . . .

(Resp. at 2 n.2.) But, Oklahoma’s statutes vest the State with the first right to determine who is

the actual owner of the Unclaimed Property. And, contrary to Plaintiffs’ assertion, the procedure

7
 As noted in the Motion (at 12), BP believes such a claim would be barred by Okla. Stat. tit. 60,
§ 664(E).
                                                  4
to claim and prove ownership of the Unclaimed Property to the State’s satisfaction is not merely

a matter of printing a form off of the Internet. (Resp. at 7 n.5.)

        Yes, a person may initiate a claim by filing a form prescribed by the State Treasurer and

verified by the claimant. Okla. Stat. tit. 60, § 674(A). However, a “claim” means a demand

“with the necessary supporting ownership documents . . . .” Okla. Admin. Code § 735:80-1-2

(“Claim”). For mineral proceeds, this may include (A) the mineral deed; (B) surface deed which

includes minerals retained, sold, or purchased; (C) probate inventory; (D) oil and gas lease; (E)

purchase documents for an overriding royalty interest; (F) current division order; (G)

certification of current pay status; or (H) a letter from the holder authorizing release of funds

reported and remitted by the holder. Id. § 735:80-7-2(b)(8).

        If the purported owner is claiming the mineral proceeds because the original owner is

deceased (a common reason for mineral proceeds to become unclaimed), then different

documents are required depending upon the amount at issue. Id. § 735:80-7-2(b)(11); see also

Okla. Stat. tit. 60, § 674.2. If the amount at issue is more than $10,000, then the claimant must

institute probate proceedings and obtain either Letters of Administration/Letters Testamentary or

a Decree of Distribution showing they are entitled to the Unclaimed Property. Okla. Admin.

Code § 735:80-7-2(b)(11)(A). If the amount is $10,000 or less, the claimant must provide a copy

of the death certificate and an affidavit stating that (i) the claimant is entitled to the property; (ii)

the reason for the entitlement, i.e., their relationship with the listed owner and the basis for

entitlement; (iii) that there has been no probate; (iv) that no probate is contemplated; and (v) that

the claimant will indemnify the State for any loss, including attorney fees, should another

claimant assert a prior right to the property. Id. § 735:80-7-2(b)(11)(B).




                                                   5
       If the purported owner is claiming the mineral proceeds because there had been a transfer

of mineral interest and the new owner claims proceeds accruing before the transfer, then the

claimant must provide (i) a deed, conveyance, or assignment clearly stating the grantee’s

entitlement; or (ii) an affidavit stating the reason the grantee is entitled, that reasonable notice

had been given to the grantor of the existence of the monies prior to the deed, and the name and

address of the grantor; or (iii) evidence that reasonable notice has been given to the grantor about

the unclaimed proceeds and the grantor’s right to claim them. Id. § 735:80-7-2(b)(14)(A).

       Once a claim (including the required evidence) is received, the State Treasurer has 90

days to consider the claim and provide notice if it is granted or denied. Okla. Stat. tit. 60, §

674(B). A claimant may file a protest in regard to the payment or nonpayment of an item of

unclaimed property, Okla. Admin. Code § 735:80-7-6, which will then be covered by the

regulations’ extensive procedures, id. §§ 735:80-13-1 – 735:80-13-27.

III.   Plaintiffs Are Attempting to Deprive the Non-Party State of the Full Amount of
       Money to Which It Is Entitled (if Plaintiffs’ Allegations Are Factually and Legally
       Correct)

       The remaining net statutory interest will be paid into the Unclaimed Property
       Fund for the benefit of those Owners

(Resp. at 2 n.2.) Neither of Oklahoma’s unclaimed property statutes allows for a party to make

deductions from the amounts owed to the State as unclaimed property. Rather, the most the

statutes allow is for the State Treasurer to hire attorneys on a competitive basis and to contract

with companies to provide information leading to the delivery of unclaimed property and to pay

those companies no more than 15% of the delivered funds. Okla. Stat. tit. 60, § 668.1(B)-(C).8

The law, however, does not allow the State Treasurer to use these contractors to bypass all of the

8
  The law also restricts the ability of owners to contract with others to help claim the funds or to
recompense those who inform them of their unclaimed property. Such persons may not receive
more than 25% of the value of the funds and cannot receive a portion of “any production
payment, overriding royalty, or similar payment.” Okla. Stat. tit. 60, § 674.1(A).
                                                  6
laws’ other procedural and substantive requirements. Plaintiffs, however, would forego all this;

they would attempt to collect on behalf of a non-party State, and then deduct more than 40%

before turning over the proceeds to that non-party State.

IV.      Otherwise, Plaintiffs Are Attempting to Expose BP to Multiple, Conflicting Claims

         If Plaintiffs do not believe their attempted claims on behalf of the non-party, non-class-

member States will deprive those States of more than 40% of the interest and their ability to

determine ownership, then there is another problem. Resolving Plaintiffs’ interest claims on

behalf of Unclaimed Owners who have never proven their entitlement to the principal will leave

BP exposed to a claim for the same monies from the State (plus additional interest and penalties).

All intangible property (including mineral interest proceeds9) that is held by BP and has

remained unclaimed for five years is presumed abandoned. Okla. Stat. tit. 60, § 658(A). As a

holder of such property, BP “shall . . . remit all proceeds” including “all interest . . . accrued to

the account of the owner.” Id. § 658(B); see also Okla. Admin. Code § 735:80-3-7(same). That

is, under the statute, BP is obligated to remit both the principal and interest (if any) that may be

due to the State after five years. And, according to Plaintiffs’ allegations, BP has remitted at

least the principal of the Unclaimed Property to the various States. (1st Am. Compl., Dkt. # 39,

¶ 16(2).) If Plaintiffs’ factual allegations and legal theories are correct (and both are disputed),

then BP faces a mandatory obligation to pay the PRSA interest to the State with the principal.

This is Plaintiffs’ theory. (Resp. at 11-12.10)




9
    Okla. Admin. Code § 735:80-1-2 (“Intangible personal property,” subpart (F)).
10
   “Pursuant to . . . the Uniform Act, the holder of unclaimed Proceeds (BP) must report and
remit the proceeds ‘and remit all interest’ to the State Unclaimed Property Fund . . . .” (Resp.
at 11.) “Like the Uniform Act, the UPMA also requires earned statutory interest to be paid along
with O&G Proceeds.” (Resp. at 12.)
                                                  7
          However, Plaintiffs want to take that interest, ask the Court to pay some portion of it to

persons who have not demonstrated to the State their entitlement to the principal. And, as

Plaintiffs freely admit, the State is not a party to this lawsuit or a member of the class. (Resp. at

3, referring to the “various States” as “admittedly non-class members”).)

           As such, the State may assert that it is not bound by any determination of entitlement to

the Unclaimed Property’s principal or interest.11 Barker v. State Ins. Fund, 2001 OK 94, ¶ 13, 40

P.3d 463, 467 (“The doctrine [of claim preclusion] requires an identity of subject matter, of the

parties or their privies, of the capacity of the parties and of the cause of action.”). That State,

therefore, remains free to claim it can audit BP, assert that BP has underpaid principal and/or

interest, assess additional interest and penalties,12 and subject BP to the administrative process

and suit set forth in the statutes and regulations.

          This is nonsensical, and the reason it is nonsensical is because the Unclaimed Owners

group – consisting of individuals who have no alleged right to the principal of the Unclaimed

Property – cannot state a claim for the interest.

                                           CONCLUSION

          Plaintiffs have alleged no facts showing that the Unclaimed Owners’ group is entitled to

the principal of the proceeds paid to the states as Unclaimed Property. As a result, it cannot

allege they are entitled to the interest earned and due on those proceeds. Plaintiffs have alleged

no damages resulting from the payment of the Unclaimed Property to various States, purportedly

without interest. The claims brought for interest on Unclaimed Property should be dismissed.



11
  Even the fact that the State collects and holds unclaimed property in trust for the owner cannot
change this, where the entire disputed issue will be whether or not the person BP paid was that
owner.
12
     Okla. Stat. tit. 60, § 680(A)-(C).
                                                      8
DATED November 13, 2018.   Respectfully submitted,

                           s/Susan E. Huntsman
                           L. Mark Walker, OBA #10508
                           Harvey D. Ellis, OBA #2694
                           Micah L. Adkison, OBA #33107
                           CROWE & DUNLEVY
                           A PROFESSIONAL CORPORATION
                           324 North Robinson Avenue, Suite 100
                           Oklahoma City, Oklahoma 73102
                           (405) 235-7700
                           (405) 239-6651 (Facsimile)
                           mark.walker@crowedunlevy.com
                           harvey.ellis@crowedunlevy.com
                           micah.adkison@crowedunlevy.com

                           Susan E. Huntsman, OBA #18401
                           CROWE & DUNLEVY
                           A PROFESSIONAL CORPORATION
                           500 Kennedy Building
                           321 South Boston Avenue
                           Tulsa, OK 74103-3313
                           (918) 592-9800
                           (918) 592-9801 (Facsimile)
                           susan.huntsman@crowedunlevy.com

                           Mark D. Christiansen, OBA #1675
                           MCAFEE & TAFT
                           A PROFESSIONAL CORPORATION
                           10th Floor, Two Leadership Square
                           211 North Robinson Avenue
                           Oklahoma City, Oklahoma 73102
                           Telephone: (405) 552-2233
                           Facsimile: (405) 228-7435
                           mark.christiansen@mcafeetaft.com

                           ATTORNEYS FOR DEFENDANT BP
                           AMERICA PRODUCTION COMPANY




                            9
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of November, 2018, I electronically transmitted
the attached document to the Court Clerk using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following
ECF registrants (names only are sufficient):

Jeffrey John Angelovich                        Lisa Paulette Baldwin
Robert Norton Barnes                           Bradley Earl Beckworth
Michael Burrage                                Cody Lee Hill
Paula M Jantzen                                Emily Nash Kitch
Patranell Britten Lewis                        Andrew Gordon Pate
Jason Andrew Ryan                              Patrick Michael Ryan
Phillip Gardner Whaley                         Brooke Anne Churchman




                                               s/Susan E. Huntsman




                                               10
